Title: John Quincy Adams to Louisa Catherine Johnson, 7 April 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


        
          The Hague April 7. 1797.
        
        Just after writing my last Letter I received your kind one of March 20; by which I find your departure is postponed until July. As it continues to us the opportunity of hearing frequently and regularly from each other it is an agreeable circumstance; it would be still more so, if it could secure to us the means of meeting again in Europe, which will however I apprehend be impossible.
        You mention having lately read Lord Chesterfield’s Letters, and desire my opinion of them.— I have never read them all— It was a book which my early instructors never thought proper to put into my hands.— They did not judge it the best course of education; and since I have been of age to choose books for my own perusal, I have had too much contempt for the general Principles of those Letters, to scrutinize with much attention the details.
        Chesterfield was a Courtier, and a nobleman; and all his views of life, his course of observations, and his maxims of conduct founded

on them, are confined to the very narrow circle of which such a situation is the centre.— Hence the stain of depravity which pervades all his ideas of morality— Hence the ridiculous importance which he would give to grace, elegance and propriety of manners in Society.— His theory is calculated only to produce an accomplished knave, and accordingly, I understand, that almost all the cheats, swindlers, and thieves who abound so much in the City of London, are the highest adepts in the practice of his instructions. The very foundation of his system, the reason for which he teaches the sacrifice of every virtue to the art of captivating favour is false.— To please, says he, is the way to rise in the world. I do not believe this to be true, even in England.— I am sure it is not true, any where within my experience and observation. If by rising in the world, he meant the acquisition of Wealth, or honour, or fame, or power; I can name an hundred examples of men who have thus risen, from other qualities. I know not one instance where it has been owing to this art of pleasing.— The fact may perhaps be directly the contrary. At least I know instances of persons who suffer, in the opinion of the world, by their great accomplishment in this art, and Lord Chesterfield himself, if he had possessed nothing but his graces, would most certainly never have risen higher in the world than to the rank of an approved dancing master. Indeed had he been born in any of the lower ranks of life it is not improbable that his vicious morality combined with his system of courtesy, would have turned him off at last, in the same manner as many of his thieving disciples, still meet their end.
        The object of all reading should be amusement or instruction, and the last is by far the most valuable of the two motives. It should not be forgotten even when the other is principally sought. Instead of Lord Chesterfields lessons of elegance, treachery, and infidelity, I would recommend not merely to your perusal, but to your attentive meditation and reflection the severe virtues of a Man, the very contrast of Chesterfield, both as to principles and manners: your own namesake Dr: Johnson.— You will read with pleasure, all his works, and I think it impossible to read them without great improvement. His maxims of life, are those of honour and honesty; Chesterfield’s are those of fraud and baseness. The Rambler especially and the Lives of the Poets contain a fund of moral principles and of literary taste, which cannot be too much studied.— His Letters are excellent both in style and sentiment.— One of them, written to Lord

Chesterfield must I think have disconcerted the nobleman’s Graces, and ruffled altogether his good breeding.
        I remain with the steadiest affection, your friend
        
          A.
        
      